Case 19-30452-KLP   Doc 32-1 Filed 10/18/19 Entered 10/18/19 11:20:02   Desc
                           Exhibit(s) Page 1 of 7
Case 19-30452-KLP   Doc 32-1 Filed 10/18/19 Entered 10/18/19 11:20:02   Desc
                           Exhibit(s) Page 2 of 7
Case 19-30452-KLP   Doc 32-1 Filed 10/18/19 Entered 10/18/19 11:20:02   Desc
                           Exhibit(s) Page 3 of 7
Case 19-30452-KLP   Doc 32-1 Filed 10/18/19 Entered 10/18/19 11:20:02   Desc
                           Exhibit(s) Page 4 of 7
Case 19-30452-KLP   Doc 32-1 Filed 10/18/19 Entered 10/18/19 11:20:02   Desc
                           Exhibit(s) Page 5 of 7
Case 19-30452-KLP   Doc 32-1 Filed 10/18/19 Entered 10/18/19 11:20:02   Desc
                           Exhibit(s) Page 6 of 7
Case 19-30452-KLP   Doc 32-1 Filed 10/18/19 Entered 10/18/19 11:20:02   Desc
                           Exhibit(s) Page 7 of 7
